CHIEF JUSTICE
 CAROLYN WRIGHT                                                                              LISA MATZ
JUSTICES                                                                                 CLERK OF THE COURT
 DAVID L. BRIDGES                                                                           (214) 712-3450
 MOLLY FRANCIS                                                                        lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                            GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                       Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                            (214) 712-3434
 LANA MYERS
 DAVID EVANS                       Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                             600 COMMERCE STREET, SUITE 200                       FACSIMILE
 ADA BROWN                                    DALLAS, TEXAS 75202                           (214) 745-1083
 CRAIG STODDART                                  (214) 712-3400
                                                                                              INTERNET
 BILL WHITEHILL
                                                                                      HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                         December 15, 2015


     Honorable Robert Burns
     Presiding Judge
     Criminal District Court
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-38
     Dallas, TX 75207

      Re:      STATUS INQUIRY
               05-15-00895/00896-CR, James Ashby v. The State of Texas

     Dear Judge Burns:

             On October 27, 2015, this Court ordered the trial court to make findings regarding why the
     reporter’s record has not been filed. To date, we have not received the findings or the reporter’s
     record. Therefore, please notify us of the status of the findings within TEN DAYS of the date of this
     letter. We appreciate your attention to this matter.

                                                             Sincerely,

                                                   /s/       Lisa Matz, Clerk


     cc:       Lawrence Mitchell
               Lori Ordiway

     ltr:mrh